Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
	This communication is a notice of allowability in response to the previous office action response filed on October, 01, 2019, and Patent Appeals Board Decision filed on February 10, 2021. Claim(s) 1-20 are allowed. 

Response to Arguments
	Applicant’s arguments with respect to Claim(s) 1-20 have been fully considered and are persuasive. Examiner, respectfully, guides attention to the reason(s) pointed out in the Patent Board Decision, filed on February 02, 2021. 

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance. Examiner notes that for the reasons outlined below, Independent Claim(s) 1 and 14 are distinguished from the prior art.

	Patent Board Decision analysis presented on pages 3-6 filed on February 02, 2021, are deemed to be persuasive. For the reasons presented by the Board, Claim(s) 1-20 are deemed to be allowable over the prior art of record. 

Dependent Claim(s) 2-13 and 15-20, are distinguished from the art of record for at least the reasons outlined above for Independent Claim(s) 1 and 14, respectively, due to their respective dependence.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524.  The examiner can normally be reached on 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628